NUMBER 13-15-00048-CV AND 13-15-00403-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JASMINE RUBY CANTU, PERLA CANTU,
AND MAYDE CANTU,                                                      Appellants,

                                         v.

ORALIA VILLARREAL,                                                      Appellee.


              On appeal from the County Court at Law No. 2
                       of Hidalgo County, Texas.


                                    ORDER

   Before Chief Justice Valdez and Justices Benavides and Perkes
                 Memorandum Opinion Per Curiam

      Appellants perfected an appeal from a judgment entered by the County Court at

Law No. 2 of Hidalgo County, Texas, in cause number CL-13-3272-B.         Appellant,

Jasmine Ruby Cantu, has filed an agreed motion for partial dismissal of this appeal.

Jasmine asserts that she has resolved her claims against Oralia Villarreal, appellee
herein, and accordingly no longer wishes to pursue her appeal against Villarreal and

requests that this appeal be dismissed as to her claims against Villarreal, with all costs to

be taxed against the party incurring same.       However, Jasmine seeks only a partial

dismissal of this matter because the claims of appellants Perla Cantu and Mayde Cantu

have not been settled and currently remain pending before this Court.

       Accordingly, this appeal, having been previously abated, is now REINSTATED.

The appeal of Jasmine Ruby Cantu against Villarreal is ordered SEVERED from the

remainder of the appeal and placed into appellate cause number 13-15-00403-CV. The

appeal with respect to Perla Cantu and Mayde Cantu against Villarreal remains docketed

under the original cause number 13-15-0048-CV and will proceed in due course.



                                                  PER CURIAM

Delivered and filed the
10th day of September, 2015.




                                             2